IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  No. 79802-2-I
                                Respondent,
                                                  DIVISION ONE
                 v.

 STEVEN NICKOLAS VANDESTEEG,                      UNPUBLISHED OPINION

                               Appellant.



       CHUN, J. — The State charged Steven Vandesteeg with theft of a motor

vehicle and possession of a stolen vehicle. The trial court severed the charges

and conducted a jury trial for the theft charge and a bench trial for the possession

charge. A jury found Vandesteeg guilty of theft, and the trial court found him

guilty of possession of a stolen vehicle. We affirm.

                                   I. BACKGROUND

   A. Facts

       Early one morning in the late summer of 2018, Loi Pham discovered that a

white Acura Legend, which his father left with him, was missing from his

driveway. His wife, Kelly Pham, woke around the same time and saw a

notification from their NEST security camera on her phone. Review of the

security camera footage showed two men getting into the car and driving it away.

Pham1 reported the stolen car to the police. Bellevue Police Officer Justin

       1
           We refer to Loi Pham, and not Kelly Pham, as “Pham.”


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79802-2-I/2


Cooper arrived, watched the tape, and saw that the theft occurred around

4:30 a.m.

       Later the same morning, Officer Cooper received a call about another car

theft in the same neighborhood. Chang Du reported that his red Acura Integra

was missing. He last saw the car around 11:00 p.m. the night before.

       As part of his investigation, Officer Cooper went to a Shell service station

close to both Pham’s and Du’s homes and asked to view their security footage.

The footage showed a white Acura and a red Honda pulling into the station at

4:36 a.m. The white Acura had the same features as the one stolen from Pham.

The two cars stopped, and the driver of the red Honda got into the passenger

seat of the white Acura; the two drivers looked like the men on the NEST camera

footage. The white Acura left the Shell station.

       The Shell station footage also showed a red Acura with the same features

as the stolen one pull into the station later the same morning. Two men, who

looked like the men in the white Acura earlier that morning, got out of the red

Acura. A cashier saw the two men enter the store, and one used the Shell

station phone. Around 7:00 a.m., an American Automobile Association (AAA)

tow truck arrived and towed the red Honda away. The two men got into the red

Acura and left with the tow truck.

       Bellevue Police Detective Jeffery Christiansen contacted AAA and

requested the address where the red Honda was towed. AAA gave him a Kent

address. A Bellevue Police Special Operations Group went to the address the

same afternoon. A red Honda was parked at the address when the officers


                                         2
No. 79802-2-I/3


arrived. The two suspects drove up in the red Acura. Officers later identified the

driver as Collin O’Neill and the passenger as Vandesteeg. They appeared to be

the men on the Shell station footage and the NEST camera footage. The red

Acura no longer had a license plate on the outside; instead it had a temporary

trip permit affixed to the window.

       The officers arrested the suspects and conducted a search incident to

arrest; on Vandesteeg they found a key ring of shaved keys, commonly used by

tow truck drivers to unlock and start cars. A detective sergeant recovered the

white Acura the same day in Newport Hills.

   B. Procedural History

       The State charged Vandesteeg with theft of a motor vehicle for the white

Acura and possession of a stolen vehicle for the red Acura. The trial court

severed the charges. Vandesteeg chose a jury trial on the theft charge and a

bench trial on the possession charge. The trial court excluded evidence of the

red Acura during the jury trial.

       1. The jury trial

       Before the jury trial, Vandesteeg moved in limine to exclude evidence of

the shaved keys found in his possession. The trial court denied the motion but

ruled that the State could not offer testimony that the keys were used to steal the

white Acura.

       During trial, the State introduced the NEST security camera footage of

Pham’s driveway, which depicted two men matching O’Neill’s and Vandesteeg’s

appearance taking the white Acura out of the driveway. The State introduced the


                                         3
No. 79802-2-I/4


Shell station footage showing a man—who looked similar to one of the men on

the NEST footage and similar to Vandesteeg—driving the white Acura. The

footage also showed a man—who looked similar to the other man from the NEST

footage and similar to O’Neill—getting into the white Acura. The State also

introduced a photograph of Vandesteeg on the day of his arrest, depicting the

similarities in his appearance to the driver of the white Acura on the Shell station

footage.

       While testifying, both Detective Daniel Finan and Officer Cooper

mentioned the existence of another stolen vehicle. Vandesteeg moved for a

mistrial both times, claiming a violation of the trial court’s order and that this

testimony prejudicially suggested that he was involved in more than one theft.

The court denied the motions but instructed the jury to disregard the comments.

Also, Detective Jeffrey Christiansen testified that O’Neill had “suspected

methamphetamine” on him at the time of arrest. Vandesteeg moved for a mistrial

for a third time, which motion the trial court denied, noting that O’Neill’s

possession of drugs did not prejudice Vandesteeg. A jury found Vandesteeg

guilty of theft of a motor vehicle.

       2. The bench trial

       Before the bench trial, while Vandesteeg was in jail, the State moved to

obtain his fingerprints to compare them to ones found on the temporary trip

permit from the red Acura. The trial court granted the motion over Vandesteeg’s

objection. Vandesteeg moved again to exclude the shaved keys, which motion

the trial court denied.


                                           4
No. 79802-2-I/5


       During trial, the State introduced the Shell station footage showing two

men who looked similar to the men in the white Acura earlier that morning,

getting out of the red Acura. An officer testified that O’Neill and Vandesteeg

drove up to the Kent address in the stolen red Acura. Also, Bellevue Police

forensic technician, Aleah Moe, testified that she processed the temporary trip

permit from the red Acura and identified fingerprints and palm-prints matching

Vandesteeg’s. The court found Vandesteeg guilty of possession of a stolen

motor vehicle.

       Vandesteeg appeals both convictions.

                                   II. ANALYSIS

   A. Admission of Shaved Keys

       Vandesteeg says that the trial court erred by admitting evidence of the

shaved keys in his possession. He contends that they constitute improper

propensity evidence under ER 404(b) and should have been excluded. And he

asserts that the trial court failed to conduct an ER 404(b) analysis on the record.

The State counters that the shaved keys were “inextricably linked” to the charges

and thus possession of the keys was not a prior bad act under ER 404(b). We

conclude that any error was harmless.

       If the trial court improperly admitted evidence, we analyze whether the

error was harmless. State v. Dillon, 12 Wn. App. 2d 133, 146, 456 P.3d

1199, review denied, 195 Wn.2d 1022, 464 P.3d 198 (2020). We apply the non-

constitutional harmless error standard and ask “whether there is a reasonable

probability that, without the error, ‘the outcome of the trial would have been


                                         5
No. 79802-2-I/6


materially affected.’” State v. Gower, 179 Wn.2d 851, 854, 321 P.3d 1178 (2014)

(quoting State v. Gresham, 173 Wn.2d 405, 433, 269 P.3d 207 (2012)).

       The abundance of other evidence in the two trials shows that the outcome

of the trials would have been the same without the shaved keys. During the jury

trial on the theft charge2 the State introduced the NEST security camera footage

showing a man who looked like Vandesteeg taking the white Acura out of Pham’s

driveway. The man’s appearance matched a photograph taken of Vandesteeg at

the time of arrest, the same day as the theft. The State also introduced security

camera footage of a man driving a white Acura into the Shell station who, from

inside the car, had a similar appearance as one of the men on the NEST camera

footage and as Vandesteeg on the day of arrest. During the bench trial on the

possession charge,3 the State introduced security camera footage of a man who

looked like Vandesteeg getting into the red Acura. And Vandesteeg was

arrested getting out of the red Acura later that day. A forensic technician testified

that finger and palm prints found on the temporary trip permit in the red Acura

matched Vandesteeg’s. To be sure, if the court did err, the error was harmless.

   B. Jury Instructions on Theft Charge

       Vandesteeg says that the trial court instructed the jury on uncharged and

unsupported alternative means for the theft charge in violation of his



       2
         Theft of a motor vehicle occurs when one wrongfully obtains the “property or
services of another . . . with intent to deprive [them] of such property.” RCW 9A.56.065;
RCW 9A.56.020(1).
       3
         Possession of a stolen vehicle occurs when one possesses “stolen property
knowing that it has been stolen” and withholds the property from the true owner.
RCW 9A.56.068; RCW 9A.56.140.


                                            6
No. 79802-2-I/7


constitutional rights. He claims that jury instructions 9, 10, and 11 violated his

right to be informed of the charges against him under the Sixth Amendment to

the United States Constitution and article I, section 22 of the state constitution,

and his right to a unanimous jury under article I, section 21 of the state

constitution. The State responds that Vandesteeg invited the claimed error as to

jury instruction 9 and otherwise waived his objections. We agree with the State.4

       “Under the doctrine of invited error, a party may not request an instruction

and then later complain on appeal that the instruction was given, even if the error

is of a constitutional magnitude.” City of Seattle v. Patu, 108 Wn. App. 364, 374,

30 P.3d 522 (2001), aff’d, 147 Wn.2d 717, 58 P.3d 273 (2002); see also State v.

Winings, 126 Wn. App. 75, 89, 107 P.3d 141 (2005) (“even where constitutional

rights are involved, we are precluded from reviewing jury instructions when the

defendant has proposed an instruction or agreed to its wording.”); State v. Noel,

51 Wn. App. 436, 439, 753 P.2d 1017 (1988) (noting that even if a claim of error

concerns a lack of jury unanimity, appellate courts still may decline to review it if

the party appealing the claimed error proposed the instruction).

       Also, we “may refuse to review any claim of error which was not raised in

the trial court.” RAP 2.5(a); State v. O’Hara, 167 Wn.2d 91, 97–98, 217 P.3d 756

(2009), as corrected (2010). But a party may raise a claim of error for the first

time on appeal if it is a “manifest error affecting a constitutional right.” RAP



       4
         Vandesteeg also presented a brief argument that the definitional instructions
contained misstatements of the law. But he waived this argument, which he did not
preserve at trial. See RAP 2.5(a); State v. O’Hara, 167 Wn.2d 91, 97–98, 217 P.3d 756
(2009), as corrected (Jan. 21, 2010).


                                           7
No. 79802-2-I/8


2.5(a)(3); O’Hara, 167 Wn.2d at 97–98. “Instructing the jury on uncharged

alternatives is a manifest error affecting a constitutional right that this court will

address for the first time on appeal.” State v. Sanchez, 14 Wn. App. 2d 261,

267, 471 P.3d 910 (2020). But a failure to define terms from a to-convict

instruction is not a manifest constitutional error. O’Hara, 167 Wn.2d at 101. To

raise a claim of error for the first time on appeal, an appellant must “identify a

constitutional error and show how the alleged error actually affected the

[appellant]’s rights at trial.” Id. at 98 (alteration in original) (quoting State v.

Kirkman, 159 Wn.2d 918, 926–27, 155 P.3d 125 (2007).

       Jury instruction 9 is a to-convict instruction:
          To convict the defendant of the crime of theft of a motor vehicle,
       each of the following three elements of the crime must be proved
       beyond a reasonable doubt:
          (1) That on or about September 4, 2018, the defendant wrongfully
       obtained or exerted unauthorized control over a motor vehicle of
       another.

(Emphasis added.) Vandesteeg contends that “exerted unauthorized control”

was an uncharged alternative means because the charging document stated only

that Vandesteeg “wrongfully obtain[ed]” the white Acura.

       Jury instruction 10 is a definitional instruction:
           Theft means to wrongfully obtain or exert unauthorized control
       over the property or services of another, or the value thereof, with
       intent to deprive that person of such property or services by color or
       aid of deception, to obtain control over the property or services of
       another, or the value thereof, with intent to deprive that person of
       such property or services.

(Emphasis added.) Vandesteeg contends that “exert unauthorized control” and

“by color or aid of deception” are uncharged alternative means. Jury instruction



                                             8
No. 79802-2-I/9


11 is also a definitional instruction and it states:
          “Wrongfully obtains” means to take wrongfully the property or
       services of another. To “exert unauthorized control” means, having
       any property or services in one’s possession, custody or control, as
       a partner, to secrete, withhold or appropriate the same to his or her
       own use or to the use of any person other than the true owner or
       person entitled thereto.

Vandesteeg says that the separate definitions for “wrongfully obtains” and “exert

unauthorized control” mean that the two constitute alternative means.

       But the invited error doctrine bars Vandesteeg from assigning error to jury

instruction 9 because he proposed it. We thus decline to address Vandesteeg’s

arguments about this instruction.

       Under RAP 2.5(a), we also decline to address Vandesteeg’s arguments as

to definitional instructions 10 and 11. Vandesteeg did not object to these jury

instructions below. Thus, Vandesteeg may not assign error to the instructions

unless their use amounted to manifest constitutional error under RAP 2.5(a)(3).

       The manifest constitutional error exception does not apply here. First, the

instructions at issue are definitional, they are not to-convict instructions that

would provide alternative means for the crime to occur. See State v.

Linehan, 147 Wn.2d 638, 646, 649, 56 P.3d 542 (2002) (noting that statutory

definitions do not create additional means of theft). And second, even if the

definitional instructions were constitutionally erroneous, Vandesteeg has not

established manifest error warranting review. Nothing in Vandesteeg’s briefing

shows “how the alleged error actually affected [his] rights at trial.” O’Hara, 167

Wn.2d at 98. Thus, we do not review this claim of error, which is raised for the




                                            9
No. 79802-2-I/10


first time on appeal.

   C. Motions for a Mistrial

       Vandesteeg says that the trial court erred by denying his motions for a

mistrial following testimony during the jury trial about another stolen vehicle and

suspected drugs found on O’Neill. We disagree.

       We review a trial court’s denial of a motion for a mistrial for abuse of

discretion. State v. Whitaker, 6 Wn. App. 2d 1, 25, 429 P.3d 512, review granted

in part, 193 Wn.2d 1012, 443 P.3d 800 (2019), and aff’d, 195 Wn.2d 333, 459

P.3d 1074 (2020)). “A trial court abuses its discretion if its decision is manifestly

unreasonable or based on untenable grounds or reasons.” State v. Brooks, 195

Wn.2d 91, 97, 455 P.3d 1151 (2020). We will overturn a trial court’s denial of a

mistrial only “when there is a ‘substantial likelihood’ that the error prompting the

request for a mistrial affected the jury’s verdict.” Whitaker, 6 Wn. App. 2d at 25;

see also State v. Hopson, 113 Wn.2d 273, 284, 778 P.2d 1014 (1989) (a “trial

court should grant a mistrial only when the defendant has been so prejudiced

that nothing short of a new trial can insure [sic] that the defendant will be tried

fairly.”). We note that the trial court is “best suited” to determine the prejudice of

a statement. State v. Young, 129 Wn. App. 468, 473, 119 P.3d 870 (2005).

       “In determining the effect of an irregularity, we examine (1) its

seriousness; (2) whether it involved cumulative evidence; and (3) whether the

trial court properly instructed the jury to disregard it.” State v. Emery, 174 Wn.2d

741, 765, 278 P.3d 653 (2012) (quoting Sofie v. Fibreboard Corp., 112 Wn.2d

636, 667, 771 P.2d 711, amended, 780 P.2d 260 (1989)).


                                          10
No. 79802-2-I/11


       When the trial court severed trials for the theft and possession charges, it

expressed concern that the State may try to introduce evidence from one trial

during the other trial. The court ordered that the State would not be “permitted to

refer to the status of the red Acura as being stolen, nor [could] the State do that

by implication.”

       Detective Finan testified that they were “working a case involving a couple

of stolen vehicles.” Vandesteeg objected and, outside the presence of the jury,

moved for a mistrial based on the violation of the court’s order and concerns of

prejudice. The trial court denied the motion, noting that the detective’s testimony

was “limited” and “did not make any express connection between

Mr. Vandesteeg and any supposed other stolen vehicle.” The court also noted

that any implied reference to another stolen vehicle could be cured by a motion

to strike. The trial court stated that the testimony had not violated its order but

urged the State to “curtail” mentions of another stolen vehicle. Vandesteeg then

moved to strike the testimony. The trial court instructed the jury to disregard the

detective’s comment.5

       Also during the jury trial, Officer Cooper stated that during his investigation

he looked “around for video footage from the additional [motor vehicle] theft.”

After the jury was excused, Vandesteeg moved for a mistrial claiming that the

testimony violated the court’s order. The trial court denied the motion stating that



       5
         The trial court stated, “I’m instructing you to disregard that testimony. We are
here talking about an alleged theft of one vehicle. You are not to rely upon the
detective’s testimony to conclude or speculate as to whether there were any other
vehicles involved in this matter.”


                                            11
No. 79802-2-I/12


the officer’s statement was not sufficiently connected to Vandesteeg to warrant a

mistrial. But the court noted its prior order barring such evidence and warned the

State that multiple references to another stolen vehicle could have a “cumulative

effect.” Vandesteeg moved to strike and the trial court gave the jury similar

instructions to disregard the officer’s comment.

       Finally, Detective Christiansen testified that another detective found

“suspected methamphetamine” on O’Neill at the time of arrest. Vandesteeg

moved for a mistrial outside the presence of the jury. The trial court denied the

motion, concluding that the statement did not rise “to the level of improper

practice” to justify a mistrial. The court noted that the statement did not implicate

ER 404(b) and was unlikely to stand out to the jury given that drugs were not at

issue in the case.

       The trial court acted within its discretion by denying Vandesteeg’s motions

for a mistrial.

       First, the “irregularities” were not serious enough to require a new trial. As

the trial court noted, neither comment about a different stolen vehicle was tied to

Vandesteeg. The testimonies did not discuss the make or model of the other

stolen vehicle, the neighborhood it was stolen from, or the day or time that it was

stolen. As far as the jury knew, the other vehicle theft was unrelated to

Vandesteeg. Also, O’Neill’s suspected possession of drugs was unlikely to affect

the jury’s verdict. The trial court reasonably noted that the drugs were not found

in Vandesteeg’s possession and the charged crime is unrelated to drugs.




                                         12
No. 79802-2-I/13


       As for the second factor, none of the contested testimony was cumulative.

No other evidence of other stolen cars or drugs was introduced at trial.

       Third, the trial court properly instructed the jury to disregard the two

comments about another stolen vehicle. Vandesteeg moved to strike those two

comments, and the court gave the jury instructions to disregard them. These

instructions were proper. See Emery, 174 Wn.2d at 766 (“the trial court excused

the jury and then properly instructed the jury to disregard Olson’s initial

outburst.”). And “[j]urors are presumed to follow the court’s instructions.” In re

Pers. Restraint of Phelps, 190 Wn.2d 155, 172, 410 P.3d 1142 (2018).

       The trial court acted within its discretion in not giving an instruction about

the drug comment. Vandesteeg did not move to strike and the court did not

instruct the jury on the comment about drugs. But the trial court had not issued

an order excluding testimony about the drugs, unlike the order excluding

testimony about the red Acura. And as the court recognized, the risk of prejudice

stemming from a comment about drugs found on O’Neill was low.

       Given these factors, and the abundance of evidence against Vandesteeg

discussed above, no “substantial likelihood” exists that the three statements

affected the jury’s verdict. See Hopson, 113 Wn.2d at 286 (“the jury had

overwhelming evidence favoring conviction.”). The trial court did not abuse its

discretion in denying Vandesteeg’s motions for mistrial.6



       6
         Vandesteeg says that even if each statement on its own does not warrant
reversal, the cumulative error doctrine requires reversal. See Emery, 174 Wn.2d at 766
(“Under the cumulative error doctrine, a defendant may be entitled to a new trial when
cumulative errors results [sic] in a trial that is fundamentally unfair.”). We do not reach


                                            13
No. 79802-2-I/14


   D. Discovery Order for Fingerprints

       Vandesteeg says that the trial court ordered that his fingerprints be taken

in violation of article I, section 7 of the state constitution and the Fourth

Amendment to the United States Constitution. The State responds that he did

not have a privacy interest in his fingerprints, and even if he did, the fingerprints

were collected under lawful authority. We conclude that the trial court did not err

because Vandesteeg did not have a constitutionally protected privacy interest in

his fingerprints.

       We review de novo issues of constitutional law. State v. Cornwell, 190

Wn.2d 296, 300, 412 P.3d 1265 (2018).

       “When presented with arguments under both the state and federal

constitutions, we review the state constitution arguments first.” State v. Surge,

160 Wn.2d 65, 70, 156 P.3d 208 (2007). Article I, section 7 states: “No person

shall be disturbed in [their] private affairs, or [their] home invaded, without

authority of law.” To determine whether article I, section 7 applies, we conduct a

two-part analysis. Id. at 71. First, we ask “whether the action complained of

constitutes a disturbance of one’s private affairs.” Id. If so, we ask “whether

authority of law justifies the intrusion.” Id.

       The State sought Vandesteeg’s fingerprints for the bench trial, and

Vandesteeg objected. Vandesteeg was in jail at the time. The trial court ordered




this question because we conclude that the court did not err in connection with the
statements.


                                           14
No. 79802-2-I/15


the taking of Vandesteeg’s fingerprints under CrR 4.7(b)(2).7 In granting the

State’s motion, the trial court noted that the process was nonintrusive and

noninvasive.

       Vandesteeg cites no law indicating that taking fingerprints from a

defendant in custody is a disturbance of private affairs under article I, section 7.

Vandesteeg relies on Surge, and State v. Garcia-Salgado, 170 Wn.2d 176, 240

P.3d 153 (2010) to support his argument. Garcia-Salgado holds that a DNA

cheek swab of a defendant who has yet to be convicted “constitutes a search

under the Fourth Amendment and article I, section 7.” 170 Wn.2d at 184. And

Surge, in upholding the constitutionality of a statute authorizing the collection of

DNA from those convicted of certain crimes for identification purposes, holds that

“no distinction” exists between collecting DNA and fingerprints from felons for

identification purposes. 160 Wn.2d at 74. Vandesteeg says that no distinction

exists between fingerprinting and DNA collection, and that collecting DNA from a

pretrial defendant is a search, and thus fingerprinting is also a search under

article I, section 7.

       Yet Garcia-Salgado is distinguishable because a DNA cheek swab

involves an intrusion into the body that is not required for fingerprinting.8 170


       7
          “Notwithstanding the initiation of judicial proceedings, and subject to
constitutional limitations, the court on motion of the prosecuting attorney or the
defendant, may require or allow the defendant to: . . . (iii) be fingerprinted.”
CrR 4.7(b)(2).
        8
          See also State v. Athan, 160 Wn.2d 354, 405, 158 P.3d 27 (2007)
(fingerprints are distinguishable from DNA because “[l]ike DNA, a fingerprint identifies a
person, but unlike DNA, a fingerprint says nothing about the person’s health, their
propensity for particular disease, race and gender characteristics, and perhaps even
propensity for certain conduct.”).


                                            15
No. 79802-2-I/16


Wn.2d at 184 (emphasizing the “intrusion into the body” in its holding). And

Surge does not say that fingerprinting and DNA collection are identical and

should be treated the same in all cases. The portion of the Surge opinion

Vandesteeg relies on is specific to felons and identification purposes.9 160

Wn.2d at 74. The court in Surge did not hold that taking fingerprints invokes a

privacy interest protected under article I, section 7.

       We thus look to cases interpreting the privacy interest protected under the

Fourth Amendment to inform our analysis.10 Washington courts have interpreted

the Fourth Amendment as not protecting one’s fingerprints.11 In State v. Athan

our Supreme Court said that “[p]hysical characteristics which are exposed to the

public are not subject to Fourth Amendment protection.” 160 Wn.2d 354, 374,

158 P.3d 27 (2007). A concurring opinion in State v. Olivas noted that “[w]hile

the Fourth Amendment does impose certain constraints upon the fingerprinting of

free persons, . . . the constitutionality of fingerprinting convicted persons, even


       9
           The court in Surge noted that the constitutional rights afforded to a person can
depend on their status, such as pretrial detainee. 160 Wn.2d at 74.
         10
            “[W]hile the structural differences in federal and state constitutions mean[ ] the
federal analysis is not binding upon our state constitutional analysis, it can still guide
us because both recognize similar constitutional principles.” State v. Lakotiy, 151 Wn.
App. 699, 712–13, 214 P.3d 181 (2009) (second alteration in original) (quoting Surge,
160 Wn.2d at 71 n.4).
         11
            Federal courts have reached the same conclusion. They have noted that it is
“elementary” that people in custody may be fingerprinted for identification purposes.
Maryland v. King, 569 U.S. 435, 459, 133 S. Ct. 1958, 186 L. Ed. 2d 1 (2013) (quoting
Smith v. United States, 324 F.2d 879, 882 (C.A.D.C.1963)); see also United States v.
Mitchell, 652 F.3d 387, 411 (3d Cir. 2011) (“it is ‘elementary’ that blanket fingerprinting of
individuals who have been lawfully arrested or charged with a crime does not run afoul
of the Fourth Amendment.”); Napolitano v. United States, 340 F.2d 313, 314 (1st Cir.
1965) (stating that the taking of fingerprints in connection to bail for use by an expert
witness was “universally standard procedure,” and not a “violation of constitutional
rights.”).


                                             16
No. 79802-2-I/17


accused persons, is unquestioned.” 122 Wn.2d 73, 106, 856 P.2d 1076 (1993)

(Utter, J. concurring) (internal citation omitted); see also State v. Martines, 182

Wn. App. 519, 530, 331 P.3d 105 (2014), rev’d on other grounds, 184 Wn.2d 83,

355 P.3d 1111 (2015) (“one has no reasonable expectation of privacy

in one’s . . . fingerprints” under the Fourth Amendment). Finally, in State v.

Bachman, the court held that fingerprints obtained without a warrant and without

a CrR 4.7 order did not violate the Fourth Amendment. Noted at 153 Wn. App

1002, 2009 WL 3756790 at *5, review granted, cause remanded, 172 Wn.2d

1009, 260 P.3d 208 (2011) (“the law is clear that the State could lawfully compel

him to provide fingerprints while he was in custody”); see GR 14.1 (“Washington

appellate courts should not, unless necessary for a reasoned decision, cite to

unpublished opinions.”).12

       We affirm.




 WE CONCUR:




       12
         We do not reach the issue of whether lawful authority justified the intrusion
because we decide that taking Vandesteeg’s fingerprints did not disturb his private
affairs.


                                            17